Citation Nr: 1632382	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1978 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction currently rests with the RO in Nashville, Tennessee.

The Board has recharacterized the Veteran's service connection claim for right shoulder dislocation, with surgery, more broadly to include any right shoulder disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

This case was previously before the Board in January 2014 and October 2014.  In January 2014, the Board denied the request to reopen a claim of entitlement to service connection for right shoulder dislocation, with surgery.  The Veteran appealed the denial of claim to the United States Court of Appeals for Veterans Claims (Court) which, in April 2014, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's January 2014 decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  In October 2014, the Board again denied the claim.  The Veteran appealed the denial of the claim to the Court, which, in January 2016, again granted a JMR of the parties, and vacated the Board's October 2014 decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  

Under 38 C.F.R. § 3.156(c)(1) (2015), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  Additional service personnel records were received in November 2014.  However, such are not relevant to the Veteran's claim to reopen entitlement to service connection for a right shoulder disability, and although such reflect the Veteran engaged in parachuting during service, such information was already of record.  Overall these records merely provide information related to administrative functions such as training and enlistment dates.  Furthermore, there is no mention of a right shoulder disability in these service personnel records.  Additionally, two packets of the Veteran's service treatment records indicate they were associated with the record in November 2015.  However, such appears to be the date they were scanned into the Veterans Benefits Management System (VBMS) as many documents were scanned into VBMS in November 2015.  Moreover, in November 2014 the RO initiated a Personnel Information Exchange System request for service treatment records and service personnel records and the December 2014 response received was that all the requested records were scanned into VBMS in December 2014.  Furthermore and probatively, service treatment records were cited in the initial December 1984 rating decision and in subsequent rating decision.  Additionally, duplicative service treatment records were associated with the record in September 2012 and July 2013.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts in this case and that VA may not reconsider the claim on this basis.

Additional relevant evidence, including a January 2013 VA shoulder and arm examination report, has been associated with the record since most recent abjudication of the claim by the Agency of Original Jurisdiction (AOJ), in a May 2010 statement of the case.  The Veteran has not waived review of the additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).  However, in light of the favorable decision below, which reopens entitlement to service connection for a right shoulder disability, and remands the claim on the merits, a specific remand for consideration of such is not warranted.

Finally, the Board notes that the Veteran previously appointed a private attorney as his representative.  However, the Veteran submitted forms to change representation, specifically two VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in September 2014 and October 2015 respectively, were received in favor of Disabled American Veterans as noted on the title page.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2007 rating decision denied the claim to reopen entitlement to service connection for dislocation, right shoulder with surgery, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final September 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, which denied a claim to reopen entitlement to service connection for dislocation, right shoulder with surgery, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right shoulder disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board reopens a previously denied claim of service connection for a right shoulder disability.  This award represents a grant of this specific benefit sought on appeal.  Therefore, VA's duties to notify and assist are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary.

In December 1984, the Veteran filed an application for benefits, which included a claim for a right shoulder disability.  A December 1984 rating decision, in pertinent part, denied the claim.  After being informed of the December 1984 decision in a January 1985 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the December 1984 rating decision is final with respect to entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In April 2002, the Veteran submitted a claim to reopen service connection for his right shoulder disability.  The claim was denied, in pertinent part, in an October 2002 rating decision.  The Veteran was notified of the decision later that same month.  Within the appeal period no additional evidence was associated with the claims file.  In fact, the next documents were not received until February 2004.  Thus, the October 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In May 2007, the Veteran, in part, again submitted a claim for a right shoulder disability.  This claim was again denied in a September 2007 rating decision.  The Veteran was notified of the decision later that same month.  Within the appeal period no additional evidence was associated with the claims file.  In fact, the next documents were not received until February 2009, when the Veteran, in part, again filed a claim for service connection for right shoulder disability, which the June 2009 rating decision denial thereof forms the basis of the present appeal.  Thus, as the Veteran did not appeal the September 2007 rating decision in a timely manner, and no new and material evidence was received within the appeal period of the September 2007 rating decision, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

As noted in the October 2014 Board decision, the September 2007 rating decision to deny reopening is the last prior final denial for the purpose of determining whether new and material evidence has been received to reopen service connection for a right shoulder disability.  Although the Board recognizes the January 2014 Board decision erroneously included a finding that December 1984 rating decision was the prior final denial, such was vacated by the Court after the July 2014 JMR.  Moreover, as noted in the October 2014 Board decision, the July 2014 JMR and associated Court Order, did not include binding facts or directions about the prior final denial or any agreement between the parties that that would require the Board to adhere to the previous legally inaccurate finding that December 1984 was the prior final denial.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (recognizing an appellant's right to compliance with remand orders); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that a JMR must enumerate clear and specific instruction to the Board in order to create a duty for the Board to take specific action).  

With respect to the January 2016 Court Order and associated JMR, such found a remand was required because the Board did not adequately explain the bases for its conclusion that the September 2007 rating decision was the last final denial of record when Veteran's claim was denied in a later rating decision in June 2009.  As noted above, the September 2007 rating decision is the last final denial of the claim.  Thus, after such is the starting point to determine if new and material evidence has been received in order to reopen the claim.  Additionally, as discussed above, the June 2009 rating decision is not yet final as it is the decision the Veteran has appealed.  Thus, the September 2007 rating decision is the last final rating decision and the June 2009 rating decision forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the September 2007 rating decision included service treatment records; VA treatment records, VA examination reports and private treatment records.  The September 2007 rating decision denied the claim to reopen entitlement to service connection for a right shoulder disability because while there was new evidence, it was not material.  Specifically, the September 2007 rating decision found while VA examinations confirmed the existence of dislocations of the right shoulder, such did not show that this disability was permanently worsened by active service. 

New evidence added to the record since the September 2007 rating decision, includes additional, private treatment records, VA treatment records and VA examination reports, including a January 2013 VA shoulder and arm examination report.  Specifically, a November 2011 VA treatment record and the June 2013 VA spine examination report, with respect to imaging of the right shoulder noted impressions of mild acromioclavicular and moderate glenohumeral joint osteoarthritis and postsurgical changes of the glenoid.  Although prior medical records, such the October 2006 VA joints examination report found the Veteran's right shoulder showed post-surgical changes and arthritis, the November 2011 VA treatment record and January 2013 VA examination report provided more specific findings.  Thus, the Board finds that this evidence is new because it was not previously before VA decision makers.  

This evidence is also material because the evidence substantiates the existence of a current disability and contains an indication that it may be related to service.  Specifically, the Veteran's service treatment records reveal in February 1982 he underwent a Bristow repair of the right shoulder and thus any postsurgical changes of the glenoid could be related to such.  The Board notes that the question of whether a pre-existing disability increased in severity during service must be made based on all of the evidence, including that from before, during and after service.  The addition of more post service evidence provides an additional basis for reviewing whether an increase occurred.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4).  Accordingly, the claim of entitlement to service connection a right shoulder disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a right shoulder disability, is reopened, and to that extent only, the appeal is granted.




REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's reopened claim on the merits.  See 38 C.F.R. § 19.9 (2015).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran's December 1978 enlistment examination report does not indicate any right shoulder disability under the summary of defects and diagnoses, although a right shoulder scar was noted in a prior section; therefore, the Board notes that the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  However, as some evidence, including the Veteran's December 1978 Report of Medical History, also conducted at enlistment, noted in part, right shoulder surgery, and which suggests the Veteran's right should disability may have preexisted service.  Moreover, the Veteran in his July 2009 notice of disagreement stated, in part, that he concurred that a right shoulder disability preexisted service.  To rebut the presumption of soundness, the evidence must be undoubtedly clear and unmistakable, thus the Board finds that the claim must be remanded to have a VA physician provide an opinion regarding this issue and to determine the nature and etiology of the any right shoulder disability as such is not of record.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, in light of the remand, updated VA treatment records should be obtained. The record within Virtual VA reflects the Veteran most recently received VA treatment from the Mountain Home VA Medical Center (VAMC) in November 2015.  Thus, on remand, updated VA treatment records from the Mountain Home VAMC, to include all associate outpatient clinics, since November 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Mountain Home VAMC, to include all associate outpatient clinics, since November 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology any right shoulder disability diagnosed during the pendency of the claim or proximate to the claim.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner is asked to address the following questions:

a.  With respect to any identified right shoulder disability, is it clear and unmistakable (obvious, manifest, or undebatable) that such existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that such was not aggravated during or by active military service, that is, above and beyond the condition's natural progression?  If it is found that any right shoulder disability preexisted service, and was not aggravated by service, the examiner should identify the clear and unmistakable evidence upon which this opinion is based. 

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any identified right shoulder disability either preexisted service or, if preexisting, was not aggravated by service, is it is at least as likely as not (50 percent probability or more) that such was incurred in or was caused by, or is otherwise related to, the Veteran's active service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


